     Case 1:19-cv-01760-DAD-SKO Document 13 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSE VELAZQUEZ,                                     No. 1:19-cv-01760-DAD-SKO (PC)
12                      Plaintiff,
13          v.                                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14   O. BEREQOUSKAYA, et al.,                            ACTION
15                      Defendants.                      (Doc. No. 12)
16

17          Plaintiff Jose Velazquez is a state prisoner proceeding pro se in this civil rights action

18   filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 21, 2020, the assigned magistrate judge screened plaintiff’s complaint

21   pursuant to 28 U.S.C. § 1915A and determined that it failed to state a cognizable claim for relief.

22   (Doc. No. 9.) Plaintiff was granted leave to file a first amended complaint attempting to cure the

23   deficiencies identified by the magistrate judge within thirty (30) days after service of that

24   screening order. (Id. at 11–12.) Plaintiff was warned that his failure to file a first amended

25   complaint in compliance with the screening order would result in a recommendation that this

26   action be dismissed for failure to state a claim. (Id. at 12.) Plaintiff failed to file a first amended

27   complaint or otherwise respond to the court’s screening order. Accordingly, on April 14, 2020,

28   the magistrate judge issued an order to show cause why this action should not be dismissed for
                                                        1
     Case 1:19-cv-01760-DAD-SKO Document 13 Filed 07/07/20 Page 2 of 2

 1   failure to comply with a court order. (Doc. No. 11.) Plaintiff did not respond to that order to

 2   show cause or otherwise communicate with the court.

 3          On May 22, 2020, the magistrate judge issued findings and recommendations

 4   recommending that this action be dismissed due to plaintiff’s failure to state a cognizable claim

 5   for relief and failure to obey court orders. (Doc. No. 12.) The pending findings and

 6   recommendations were served on plaintiff and contained notice that any objections thereto were

 7   to be filed within fourteen (14) days after service. (Id. at 2.) To date, no objections to the

 8   findings and recommendations have been filed, and the time in which to do so has now passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

11   findings and recommendations are supported by the record and by proper analysis.

12          Accordingly,

13          1.      The findings and recommendations issued on May 22, 2020 (Doc No. 12) are

14                  adopted in full;

15          2.      This action is dismissed due to plaintiff’s failure to state a claim and failure to

16                  obey court orders; and

17          3.      The Clerk of the Court is directed to close this case.

18   IT IS SO ORDERED.
19
        Dated:     July 6, 2020
20                                                         UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                       2
